Irvine, 0.
Certain judgments were entered against Kearney'county in the district court of that county. The judgment creditors applied to the district court for a writ of mandamus to require the clerk and the chairman of the board of supervisors to issue warrants in payment of the judgments, it being alleged that there, were funds available sufficient for their payment. A peremptory writ was allowed. Thereafter the plaintiff in ~rror succeeded to the office of chairman of the board of supervisors and the writ was served upon him. He refused to comply therewith, and the present proceeding was instituted for contempt in refusing such obedience. He was found guilty and sentenced to be confined in jail until he complied with the requirements of the writ. Error is prosecuted by him from that sentence.
No question is raised as to the writ’s binding the plaintiff in error, if it is a valid writ, but the sole question raised is as to the jurisdiction to allow the writ at all; and the objection urged against the jurisdiction of the court is that the judgments which the mandamus was issued to enforce were void for want of jurisdiction of the court to render them. The fact, however, if it be a fact, that such 'judgments were void did not defeat the jurisdiction of the court in the mandamus case. The district court has jurisdiction to issue writs of mandamus to compel county officers to perform duties enjoined upon them by law. It had jurisdiction of the parties in this case. If the judgments were valid, under the other facts disclosed by the record, it was the duty of the officers to issue the warrants. If they were not valid *247for want of jurisdiction of the court rendering -them, that would have been a defense in the mandamus case, and it actually was pleaded as a defense. The judgment of the district court in favor of the relators in that proceeding adjudicated the validity of the judgments. In the mandamus case -the district court had jurisdiction to determine whether or not the judgments were void. Jurisdiction is the power to determine, and not merely the power to determine rightly; and the judgment in the mandamus case cannot be defeated because the court in that case erroneously determined a question properly presented to it there for determination. The remedy was by appellate procedure, but the proceedings were not void, and the mandamus was conclusive until reversed. (State v. County Judge, 13 Ia., 139.)
Judgment affirmed.